ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Bosco Constructors, Inc.                     )      ASBCA Nos. 59166, 59193
                                             )
Under Contract Nos. W9128F-10-C-0016         )
                    W9128F-10-C-0017         )

APPEARANCES FOR THE APPELLANT:                      James F. Nagle, Esq.
                                                    Howard W. Roth, III, Esq.
                                                    Alix K. Town, Esq.
                                                     Oles Morrison Rinker & Baker LLP
                                                     Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    James M. Pakiz, Esq.
                                                    Melissa M. Head, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Omaha

                                ORDER OF DISMISSAL

      The parties settled these appeals as a result of Board-assisted mediation.
Accordingly, the appeals are dismissed, with prejudice.

      Dated: 28 May 2015



                                                 PETER D. TING
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59166, 59193, Appeals of Bosco
Constructors, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2